Citation Nr: 1604761	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  07-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a lumbar spine disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a right knee disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a bilateral elbow disorder, to include as due to an undiagnosed illness or a chronic multi-symptom illness.

4.  Entitlement to service connection for myalgias and a sleeplessness condition, to include as due to an undiagnosed illness or a chronic multi-symptom illness, and to include as due to a service-connected disability, to include the medications taken for a service-connected disability.

5.  Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling since August 9, 2005, and 50 percent disabling since March 1, 2007.

6.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disability (TDIU) due exclusively to the service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1974 to July 1974 and from August 10, 1998, to August 14, 1998.  The Veteran then served on active duty from May 2002 to November 2002 and from January 2003 to April 2004.  During his active duty periods, the Veteran served in Southwest Asia during the Persian Gulf War.  During his final period of active duty from January 2003 to April 2004, the Veteran received, in pertinent part, the Purple Heart and Combat Infantryman Badge for his combat military service.  Following his active duty period, the Veteran served in the Reserves with the Army National Guard.

The Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for PTSD.  The RO assigned an initial disability rating of 30 percent, retroactively effective from August 9, 2005.  The Veteran filed a Notice of Disagreement (NOD) in July 2006, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in September 2007.  In October 2007, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO issued another rating decision in October 2007, which increased the disability rating for the PTSD to 50 percent.  The 50 percent rating was made retroactively effective from March 1, 2007.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Veteran's elbows and myalgias claims come before the Board on appeal from a January 2007 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  The Veteran filed a NOD in February 2007.  The RO issued a SOC in September 2007.  In October 2007, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's lumbar spine and right knee claims come before the Board on appeal from an October 2007 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which found new and material evidence had not been submitted to reopen the previously denied claims.  The Veteran filed a NOD in November 2007.  The RO issued a SOC in July 2008.  In August 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the September 2012 Supplemental SOC (SSOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in March 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

Regarding the TDIU claim, the Board finds that this issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was awarded a TDIU in the July 2013 rating decision, retroactively effective from November 15, 2012.  However, prior to November 15, 2012, the issue of unemployability due to the service-connected PTSD (which has been on appeal since August 2005) is raised by the record.  Specifically, the Veteran was awarded Social Security Administration (SSA) disability benefits due, in pertinent part, to "anxiety-related disorders."  In December 2005, the VA War Related Illness and Injury Study Center (WRIISC) examined the Veteran and found that the Veteran was "clearly totally and permanently unemployable" due to his service-connected PTSD.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due exclusively to the Veteran's service-connected PTSD, and the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, to the extent the Veteran wishes to pursue a claim for a TDIU rating due to all of his service-connected disabilities prior to November 15, 2012, the Board refers that discrete claim to the AOJ for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to service connection for a bilateral elbow disorder, and to include as due to an undiagnosed illness or a chronic multi-symptom illness; (2) entitlement to service connection for myalgias and a sleeplessness condition, to include as due to an undiagnosed illness or a chronic multi-symptom illness, and to include as due to a service-connected disability, to include the medications taken for a service-connected disability; (3) entitlement to higher initial disability ratings for PTSD, currently evaluated as 30 percent disabling since August 9, 2005, and 50 percent disabling since March 1, 2007; and, (4) entitlement to a TDIU due exclusively to the service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied the Veteran's claims for service connection for a lumbar spine disorder and a right knee disorder.

2.  The Veteran submitted a NOD in July 2005 in response to the June 2005 rating decision.

3.  The RO issued a SOC in July 2006, which addressed the lumbar spine disorder and right knee disorder claims.

4.  The Veteran did not perfect an appeal of the July 2006 SOC, and the June 2005 rating decision became final.  

5.  Additional evidence received since the RO's June 2005 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claims for service connection for a lumbar spine disorder and a right knee disorder, and raises a reasonable possibility of substantiating the claims.

6.  The Veteran has arthritis of the lumbar spine and right knee.

7.  The Veteran is presumed sound upon his entry into his active duty service in January 2003, as the Veteran's entrance examination has been lost or destroyed while in VA custody.

8.  The evidence is at least in relative equipoise as to whether the Veteran's arthritis of the lumbar spine and right knee manifested to a compensable degree within one year of his discharge from service; there is no suggestion that the disabilities are attributable to intercurrent causes.

CONCLUSIONS OF LAW

1.  The RO's June 2005 rating decision that denied service connection for a lumbar spine disorder and a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1110, 1111, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1110, 1111, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Board is reopening and granting the claims for service connection.  Thus, no further discussion of the VCAA is required.

II.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for a lumbar spine disorder and a right knee disorder.  Although the RO determined in the October 2007 rating decision that new and material evidence had not been submitted to reopen these claims, the RO's decision concerning this is not binding on the Board.  The Board, too, must first decide whether new and material evidence has been received to reopen these claims because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claims on their underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

In a June 2005 rating decision, the RO denied service connection for a lumbar spine disorder and a right knee disorder.  The Veteran was advised that his lumbar spine disorder and right knee disorder pre-existed his active military service and were not aggravated by his service.  In response, the Veteran submitted a NOD in July 2005.  The RO then issued a SOC in July 2006.  The Veteran did not submit a Substantive Appeal in response to the SOC, and thus, did not perfect his appeals.  Accordingly, the June 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Generally, a claim, which has been denied in a Board decision or in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

VA must review the evidence received since the last final decision in order to determine whether the claim may be reopened.  The June 2005 rating decision represents the last disallowance of the claims.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 2006, the Veteran filed claims to reopen his previously denied claims for service connection for a lumbar spine disorder and a right knee disorder.  The following pieces of evidence have been added to the record since the June 2005 denials:  copies of STRs and post-service treatment records, a VA WRIISC examination of the Veteran, SSA disability benefits records, Army National Guard records, to include Medical Evaluation Board (MEB) and Physical Evaluation Board (PEB) proceedings, Army Health Clinic treatment records, private treatment records, VA treatment records, VA examinations, and lay statements from the Veteran and fellow soldiers.  This evidence is new because it has not previously been submitted.

The August 2005 and December 2005 military Line of Duty reports regarding the Veteran's in-service June 2003 and October 2003 injuries are also material to the claims.  The claims were previously denied because the RO found that the Veteran's lumbar spine disorder and right knee disorder pre-existed his active military service and were not aggravated by his service.  Since then, the August 2005 Line of Duty report documented that in October 2003, the Veteran's vehicle was hit by an improvised explosive device (IED) while in Iraq, which caused him, in pertinent part, pain in his back and a muscle strain.  The report found that this injury occurred in the line of duty while the Veteran was on active duty.  The December 2005 Line of Duty report documented that the Veteran fell in an enemy fox hole and received injuries, in pertinent part, to his knee.  The report indicated that the Veteran was still having back pain after this incident.  The report determined that this injury occurred on active duty in the line of duty.  Thus, this evidence bears directly and substantially upon the specific matters under consideration.  As such, presuming its credibility, the evidence received since the June 2005 rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to the reopening of the claims of service connection for a lumbar spine disorder and a right knee disorder.

III.  Service Connection

The Veteran seeks service connection for a lumbar spine disorder and a right knee disorder.  Specifically, the Veteran asserts that these disorders were incurred during his final period of active duty from January 2003 to April 2004.  During this period of active duty, the Veteran was awarded the Purple Heart and the Combat Infantry Badge and served in Southwest Asia during the Persian Gulf War.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more during the one-year period following the separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

In the present case, the Board finds that the Veteran has arthritis of the lumbar spine and right knee.  Since filing his claims to reopen in December 2006, the Veteran was diagnosed with degenerative joint disease of the right knee by his VA treatment providers in November 2009.  VA treatment records dated in June 2008 document a diagnosis of degenerative joint disease of the lumbar spine.  The Veteran was also diagnosed with degenerative arthritis of the lumbar spine in an April 2009 MEB report following an examination of the Veteran.

The Board also finds that arthritis of the lumbar spine and arthritis of the right knee were diagnosed during the applicable presumptive period.  At VA examinations dated in September 2004 and November 2004, the Veteran was diagnosed with degenerative joint disease of the lumbar spine and of the right knee, based on VA X-rays obtained in June 2004.  At a March 2005 VA treatment visit, the Veteran was also diagnosed with intervertebral disc syndrome (IVDS) of the lumbar spine.  

Moreover, it appears that the disabilities were compensably disabling at that time.  In this regard, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2015).  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate Diagnostic Codes, the compensable limitation of motion should be rated under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The appropriate limitation of motion code for the lumbar spine is 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015), which refers to the General Rating Formula for Diseases and Injuries of the Spine.  This Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

At the November 2004 VA examination, the Veteran's lumbar spine was manifested by lumbar spasm, pain, and tenderness that did not result in an abnormal gait or abnormal spinal contour.  These symptoms are sufficient to warrant a compensable (10 percent) disability rating, at a minimum, for the Veteran's lumbar spine disability during the presumptive period.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The appropriate limitation of motion codes for the right knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2015).  

Under Diagnostic Code 5260, a noncompensable (0 percent) rating is warranted for flexion of the knee limited to 60 degrees.  A 10 percent rating is warranted for flexion of the knee limited to 45 degrees.  A 20 percent rating is warranted for flexion of the knee limited to 30 degrees.  A 30 percent rating is warranted for flexion of the knee limited to 15 degrees.  A 30 percent rating is the maximum schedular disability rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 0 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the knee is 140 degrees and extension is zero degrees.  See Plate II, 38 C.F.R. § 4.71a.

Further, the provisions of 38 C.F.R. § 4.40 (2015) state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Here, ranges of motion of the right knee were not provided at the September 2004 VA examination; however, right knee pain was documented.  In reviewing the results obtained at the November 2004 VA examination, the Veteran's ranges of motion of his right knee were normal.  However, the November 2004 VA examiner found that the Veteran's right knee was additionally limited by his pain following repetitive use of the knee.  The examiner did not provide the Veteran's specific ranges of motion measurements following repetitive use of the knee.  The examiner stated that there was objective evidence of painful motion on all movements of the knee.  The treatment records during this presumptive period do not provide any evidence contrary to that obtained at the VA examinations.  Thus, in giving the Veteran the benefit of the doubt and with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board finds that the Veteran's right knee arthritis was compensable during the presumptive period.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In summary, the Board finds that right knee arthritis and lumbar spine arthritis became manifest to a degree of 10 percent or more during the one-year period following the separation from the Veteran's active duty service in April 2004.  Accordingly, service connection for arthritis of the right knee and arthritis of the lumbar spine is established on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the AOJ attempted to rebut the chronic diseases presumption by finding that the Veteran's lumbar spine disorder and right knee disorder pre-existed his January 2003 entry into active duty.  The Veteran's STRs do not contain a military entrance examination for the Veteran prior to the beginning of his final period of active duty in January 2003.  Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)). Thus, the Veteran is presumed sound upon his entry into this final period of active military service and without a pre-existing right knee disorder and/or lumbar spine disorder upon his entry into the service.  See 38 U.S.C.A. § 1111.  

During his final period of active duty from January 2003 to April 2004, the Veteran received, in pertinent part, the Purple Heart and Combat Infantryman Badge for his combat military service.  The Veteran's STRs document two injuries in June 2003 and October 2003.  The August 2005 Line of Duty report documented that in October 2003, the Veteran's vehicle was hit by an improvised explosive device (IED) while in Iraq, which caused him, in pertinent part, pain in his back and a muscle strain.  The report found that this injury occurred in the line of duty while the Veteran was on active duty.  The December 2005 Line of Duty report documented that the Veteran fell in an enemy fox hole and received injuries, in pertinent part, to his knee.  The report indicated that the Veteran was still having back pain after this incident.  The report determined that this injury occurred on active duty in the line of duty.  These injuries are documented in the STRs and are corroborated by the Veteran's and his fellow soldiers' lay statements.  The Veteran's March 2004 military exit examination also showed a right knee scar and low back pain.  The Veteran's active duty ended in April 2004, and less than a year later, the Veteran presented with evidence of arthritis in his right knee and lumbar spine.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for arthritis of the lumbar spine and arthritis of the right knee, on a presumptive basis, have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102.



ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a lumbar spine disorder is reopened.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a right knee disorder is reopened.

The claim of entitlement to service connection for a lumbar spine disorder is granted.

The claim of entitlement to service connection for a right knee disorder is granted.


REMAND

Initially, regarding the PTSD claim, the Veteran submitted a VA 21-4142 Form in September 2010, which listed several medical providers and gave VA the authorization to obtain these records.  To date, the AOJ has not made attempts to obtain these treatment records or informed the Veteran that each medical provider had to be listed on their own VA 21-4142 in order for the AOJ to obtain the records.  The Board finds that another attempt to obtain these treatment records must be made before the claim can be adjudicated on its merits.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1).

Additionally, regarding the PTSD, sleep, and elbows claims, in an October 2007 statement, the Veteran requested a local hearing with a Decision Review Officer (DRO) at the local RO in San Juan, the Commonwealth of Puerto Rico, to testify on these issues currently on appeal.  To date, the Veteran has not been afforded this hearing.  Thus, this hearing must be scheduled before deciding his appeals.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 20.700 (2015).

Regarding the myalgias and bilateral elbows claims, the Veteran does not have current diagnoses related to his elbows, muscles, or sleep.  However, the post-service treatment records do document joint pain, muscle pain, and sleeplessness shortly after service.  In an October 2005 VA treatment record, the Veteran reported experiencing these symptoms since his service in Iraq.  The Board notes that the Veteran served in Southwest Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2015).  The October 2005 VA treatment record also suggested that the Veteran's medications likely contributed to the Veteran's sleeplessness, which raises a secondary service connection issue as the Veteran is service-connected for several disabilities and takes medications for these disabilities.  38 C.F.R. § 3.310 (2015).  To date, the Veteran has not been afforded a VA examination for these claims.  As the evidence of record documents current symptoms, and as the evidence of record documents Persian Gulf War service, the Board finds that VA examinations and medical opinion are required to determine the nature and etiology of the current joint pain, muscle pain, and sleeplessness symptoms, to include determining whether these symptoms are an undiagnosed illness or multi-symptom illness attributable to the Veteran's Persian Gulf War service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the PTSD claim, the Veteran's last VA examination to assess the current severity was in April 2012.  This examination is now almost four years old.  Additionally, since that examination, the Veteran submitted various VA treatment records dated since May 2013, which document a worsening of his PTSD symptoms.  Specifically, at the April 2012 VA examination, the VA examiner found the Veteran's PTSD symptoms to be mild without homicidal ideations.  However, recent VA treatment records find the Veteran's PTSD symptoms to be severe, and the Veteran handwrote on these treatment records that he sometimes experienced homicidal ideations.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's PTSD.  An additional VA examination is therefore necessary to determine the current severity of the service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Regarding the TDIU claim, the Veteran asserts that he was unemployable due to his service-connected PTSD prior to November 15, 2012.  Based on the fact that the PTSD claim is being remanded, to include for pertinent treatment records, the claim for a TDIU cannot at this time be appropriately evaluated.  Thus, this matter must be remanded as it is inextricably intertwined with the PTSD claim.  Hunt v. Nicholson, 20 Vet. App. 519, 525 (2005); Harris v. Derwinski, 1 Vet. App. 180, 183-4 (1991), overruled on other grounds; see Tyrues v. Shinseki, 23 Vet. App. 166 (2009).

Finally, the most recent VA treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, to include the VA Community-Based Outpatient Clinic (CBOC) in Ponce, the Commonwealth of Puerto Rico, in the claims file are dated since May 2014.  Upon remand, all pertinent VA treatment records since this date should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the appropriate authorization for his PTSD medical treatment records, as listed in the September 2010 VA 21-4142 Form.   

If the appropriate authorization is obtained for each medical provider on its own form, attempts to obtain these pertinent private treatment records must be made.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Schedule the Veteran for a local hearing at the RO with a DRO at the earliest opportunity for him to testify on his PTSD, elbows, and myalgias claims only.  Notify the Veteran of the date, time and location of the hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have a hearing, or fails to report for it, also document this in his claims file.

3.  Obtain all pertinent VA outpatient treatment records from VAMC in San Juan, the Commonwealth of Puerto Rico, to include the CBOC in Ponce, the Commonwealth of Puerto Rico, dated since May 2014 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and severity of his claimed myalgias and sleeplessness symptoms.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations should be reported in detail.

Following a review of the claims folder, the examiner is requested to provide medical opinions addressing the following:

a) Does the Veteran have a current diagnosis related to his myalgias and sleeplessness symptoms?

b) If the Veteran has a current diagnosis, then is it at least as likely as not (50 percent probability or more) that the current diagnosis was caused by or incurred during his active military service?

c) If the Veteran has a current diagnosis, then is it at least as likely as not (50 percent or greater likelihood) that the current diagnosis is due to or caused by a service-connected disability(ies), to include any medications taken for a service-connected disability(ies)? 

If the examiner determines the current diagnosis is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the current diagnosis prior to the onset of aggravation.  If some of the increase in severity of the current diagnosis is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

d) If the Veteran has a current diagnosis, then is it at least as likely as not (50 percent or greater likelihood) that the current diagnosis is aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disability(ies), to include any medications taken for the service-connected disability(ies)?

e) If the Veteran does not have a current diagnosis, then is it at least as likely as not (50 percent probability or more) that the Veteran manifests signs and symptoms of an undiagnosed illness, primarily manifested by sleeplessness and muscle pain, due to service in Southwest Asia?

f) If the Veteran does not have a current diagnosis, then is it at least as likely as not (50 percent probability or more) that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by sleeplessness and muscle pain, due to service in Southwest Asia?

The Veteran is currently service-connected for the following disabilities:  PTSD; cervical paravertebral muscle spasm and cervical discogenic disease; left shoulder degenerative changes with partial rotator cuff tendon tear and impingement; tinnitus; hearing loss; and, dermatoheliosis.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and severity of his claimed bilateral elbow pain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations should be reported in detail.

Following a review of the claims folder, the examiner is requested to provide medical opinions addressing the following:

a) Does the Veteran have a current diagnosis related to his bilateral elbow pain?

b) If the Veteran has a current diagnosis, then is it at least as likely as not (50 percent probability or more) that the current diagnosis was caused by or incurred during his active military service?

c) If the Veteran does not have a current diagnosis, then is it at least as likely as not (50 percent probability or more) that the Veteran manifests signs and symptoms of an undiagnosed illness, primarily manifested by joint pain, due to service in Southwest Asia?

d) If the Veteran does not have a current diagnosis, then is it at least as likely as not (50 percent probability or more) that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by joint pain, due to service in Southwest Asia?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected PTSD should be reported in detail.

Specifically, the VA examiner is asked to determine whether the Veteran's connected PTSD is manifested by any of the following:

* Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

* Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships.

* Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. 

The examiner should also provide an opinion addressing the functional impairment caused solely by the service-connected PTSD, to include a full description of the effects of the disability upon the person's ordinary activity.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

7.  The AOJ should also undertake any other development it determines to be warranted.

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


